Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/8/2021 has been entered.
Claims
Claims 1-3, 5-9 and 11-33 are pending with claims 17-21 withdrawn. 
Examiner’s Note
When making amendments to the claims Applicant is advised to be careful and not add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 6/10/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 11/8/2021.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 6/10/2021 have been withdrawn due to Applicant’s amendments in the Paper filed 11/8/2021.

NEW OBJECTIONS
Claim Objections
Claim 1 is objected to because of the following informalities:  “by weight” units are missing for xanthan gum at line 7.  Appropriate correction is required.

    PNG
    media_image1.png
    97
    410
    media_image1.png
    Greyscale

Claim 22 is objected to because of the following informalities:  “by weight” units are missing for xanthan gum at line 6.  Appropriate correction is required.

    PNG
    media_image2.png
    88
    307
    media_image2.png
    Greyscale

NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 103
Claims 1 and 5-9, 11-16, 22, and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tewnion et al. (US 2012/0040056) in view of Desplanques et al., Impact of chemical composition of xanthan and acacia gums on the emulsification and stability of oil-in-water emulsions, Food Hydrocolloids, Volume 27, Issue 2, June 2012, Pages 401-410.

    PNG
    media_image3.png
    453
    1198
    media_image3.png
    Greyscale

Regarding Claim 1, Tewnion (‘056) teaches a dairy free liquid composition having a more desirable taste, mouth feel and shelf-life compared to other non-dairy beverages (See Abs. and paras. 2-3, 10-11 and 16 where the solid coconut fat, C12:0, gives the beverage a mouth feel and profile comparable to dairy creamers.) comprising: any suitable amount of at least one sugar ingredient (See paras. 19, 40 and Claim #17.); 7-10 %, or any suitable amount, by weight of at least one coconut vegetable oil (See paras. 11 and 16 and claim 1, “any suitable amount”, including 0.5-50% oil, including coconut oil/fat in the cream for creating the oil-in-water emulsion.  The coconut oil triglycerides include medium chain fatty acids including lauric acid, C12:0.); including 2-4% acacia gum (See paras. 16, 24 and 39, 0-5%.); any suitable amount of gums (See paras. 16, 24 and 39.) or xanthan gum (See paras. 16, 24 and 39, any suitable percentage.) wherein the composition is substantially free of lecithin/sunflower lecithin (See claims 10 and 21.), however, fails to expressly describe the beverage as being a creamer or whitener, amount of the gums, substantially free of nut component(s), 15% to 35% by weight of sugar and has a pH of 4.0 to 6.0.
 Regarding the creamer or whitener language it is noted the language is in the preamble and does not breathe life into the claims.  The creamer or whitener language is generic.  Tewnion’s (‘056) beverage includes coconut cream which includes triglycerides including medium chain fatty acids including lauric acid, C12:0, that are saturated fats known to give comparable mouth feel as dairy fats (See paras. 2 and 10-11.).  Dairy fats are essentially substituted by coconut fat, thus, giving the beverage a compatible creamer profile.
  The composition as set forth in independent Claim 1 is substantially similar as taught by Tewnion (‘056) and is obviously capable of being used in the same/similar manner as Applicant’s beverage.  Furthermore, both the pending application and Tewnion (‘056) negatively exclude the presence of lecithin which is important for both (See Claims 10 and 21.).
Regarding the types and amounts of gums, Desplanques teaches acacia gum, that is an exudate from the Acaia Senegal tree (See p. 402, para. 2.), and xanthan gum known to be used as mixtures classically used for food emulsions to take the benefit of thickening and emulsifying properties of xanthan and acacia gums respectively (See p. 402, para. 3.).
Desplanques teaches viscosity enhancement occurs for acacia gum (GA)-xanthan gum (GX) mixtures compared to pure GX solutions which clearly shows that xanthan and acacia molecules do interact, thus resulting in a so-called synergistic mechanism (See p. 409, col. 2, para. 1.).
Desplanques teaches viscometric results clearly indicate that the extend of interactions between both gums is governed by their structural and chemical characteristics (See p. 409, col. 2, para. 1.).  
Desplanques teaches viscosity is mainly governed by the xanthan gum structures while the droplet size depends on the acacia gum AGP content. Indeed the higher the pyruvate xanthan rate the thicker the emulsion, while the higher the acacia gum AGP content the better the o-w interface stabilization (See p. 409, col. 2, para. 1.).  
Regarding the relative amounts of gums, Desplanques teaches the relative amount acacia gum being greater than the amount of xanthan gum (See p. 402, col. 2, para. 1+.).
It would have been obvious to a person having ordinary skill in the art at the time of filing to select relatively more acacia gum than xanthan gum as taught by Desplanques to provide the desired viscometric properties.  Regarding the specific amounts of gums, it would have been obvious and within the skill set of a person having ordinary skill in the art with Tewnion (‘056) and Desplanques before them to select effective amounts of gums to provide a composition with desired viscometric properties.
Regarding the pH, it is noted the claimed range is very broad and covers nearly every conceivable value for this type of composition.
Since Tewnion’s (‘056) composition does not require plant protein and Desplanques teaches viscosity enhancement by a synergistic mechanism by combining acacia gum (GA)-xanthan gum (GX) (See p. 409, col. 2, para. 1.) there is no need to provide a strongly acidic composition.  Thus, a naturally mildly acidic composition would have been obvious based on the ingredients used by Tewnion (‘056) in view of Desplanques.
It would have been obvious to a person having ordinary skill in the art at the time of filing since  Tewnion’s (‘056) composition in view of Desplanques is substantially the same/similar as Applicant claims and for the same/similar use it would also have the same pH.  Making any adjustments in the composition would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a composition that is suitable for its intended use.
Regarding being substantially free of nut component(s), it is noted that none of Tewnion’s (‘056) formulations include the presence of nuts and nowhere in the application are nuts mentioned, thus, it would have been obvious that Tewnion’s (‘056) formulations do not include nuts and there is no obvious reason to include.  Tewnion (‘056) expressly addresses avoiding allergens which are known to be present in some nuts like peanuts (See para. 2.).
Regarding the claimed amount of sugar, Tewnion (‘056) expressly teaches “any suitable percentage” of sugar can be included (See para. 40.).  It thus would have been obvious to a person Tewnion (‘056).
Regarding Claim 5, Tewnion (‘056) teaches the composition including xanthan gum (See paras. 16, 24 and 39, any suitable amount.), however, fails to expressly describe wherein the xanthan gum is present in an amount from 0.02% to 0.04% by weight.
Applicant does not set forth any non-obvious unexpected results for selecting any specific amount over another. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to select effective amounts of xanthan gum as taught by Desplanques to provide the desired viscometric properties.  It would have been obvious and within the skill set of a person having ordinary skill in the art with Tewnion (‘056) and Desplanques before them to select effective amounts of gums to provide a composition with desired viscometric properties.
Regarding Claim 6, Tewnion (‘056) teaches wherein the vegetable oil is coconut oil (See paras. 16-17.).
Regarding Claim 7, Tewnion (‘056)
Tewnion (‘056) teaches the addition of protein-based supplements being optional (See para. 22.).  Since optional means the protein does not have to be added, it would have been obvious not to include protein as it is expressly not required.
Regarding Claim 8, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose the composition being substantially free of protein.
Tewnion (‘056) teaches the addition of protein-based supplements being optional (See para. 22.).  Since optional means the protein does not have to be added, it would have been obvious not to include protein as it is expressly not required.
Regarding Claim 9, Tewnion (‘056) teaches wherein the composition is substantially free of lecithin (See claims 10 and 21.).
Regarding Claim 11, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose being substantially free of buffering agent(s)
Tewnion’s (‘056) formulations do not include the presence of buffering agent(s) and nowhere in the publication are buffering agent(s) mentioned, thus, it would have been obvious that Tewnion’s (‘056) formulations do not include buffering agent(s) and there is no obvious reason to include.  
Regarding Claims 12 and 13, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose having an emulsion of vegetable oil droplets in water and wherein the droplets have a volume-mean size of from 0.5 to 1.8 µm.
It would have been obvious the components of Tewnion’s (‘056)
Regarding Claim 14, Tewnion (‘056) teaches the composition being a dairy-free plant-based composition (See Abs. and paras. 2-3, 10-11 and 16.).
Regarding Claims 15 and 16, Tewnion (‘056) teaches wherein the composition is contained in a sealed container that has a volume of up to 25 mL (See para. 34, 3-20 fluid ounces.).
Regarding Claim 22, Tewnion (‘056) teaches a dairy free liquid composition having a more desirable taste, mouth feel and shelf-life compared to other non-dairy beverages (See Abs. and paras. 2-3, 10-11 and 16 where the solid coconut fat, C12:0, gives the beverage a mouth feel and profile comparable to dairy creamers.) comprising: any suitable amount of at least one sugar ingredient (See paras. 19, 40 and Claim #17.); 7-10 %, or any suitable amount, by weight of at least one coconut vegetable oil (See paras. 11 and 16 and claim 1, “any suitable amount”, including 0.5-50% oil, including coconut oil/fat in the cream for creating the oil-in-water emulsion.  The coconut oil triglycerides include medium chain fatty acids including lauric acid, C12:0.); including 2-4% acacia gum (See paras. 16, 24 and 39, 0-5%.); any suitable amount of gums (See paras. 16, 24 and 39.) or xanthan gum (See paras. 16, 24 and 39, any suitable percentage.) wherein the composition is substantially free of lecithin/sunflower lecithin (See claims 10 and 21.), however, fails to expressly describe the beverage as being a creamer or whitener, amount of the gums, substantially free of nut component(s), 15% to 35% by weight of sugar and has a pH of 4.0 to 6.0, and wherein the droplets have a volume-mean size of from 0.5 to 1.8 µm.
 Regarding the creamer or whitener language it is noted the language is in the preamble and does not breathe life into the claims.  The creamer or whitener language is generic.  Tewnion’s (‘056) beverage includes coconut cream which includes triglycerides including medium chain fatty acids including lauric acid, C12:0, that are saturated fats known to give comparable mouth feel as dairy fats (See paras. 2 and 10-11.)
  The composition as set forth in independent Claim 1 is substantially similar as taught by Tewnion (‘056) and is obviously capable of being used in the same/similar manner as Applicant’s beverage.  Furthermore, both the pending application and Tewnion (‘056) negatively exclude the presence of lecithin which is important for both (See Claims 10 and 21.).
Regarding the types and amounts of gums, Desplanques teaches acacia gum, that is an exudate from the Acaia Senegal tree (See p. 402, para. 2.), and xanthan gum known to be used as mixtures classically used for food emulsions to take the benefit of thickening and emulsifying properties of xanthan and acacia gums respectively (See p. 402, para. 3.).
Desplanques teaches viscosity enhancement occurs for acacia gum (GA)-xanthan gum (GX) mixtures compared to pure GX solutions which clearly shows that xanthan and acacia molecules do interact, thus resulting in a so-called synergistic mechanism (See p. 409, col. 2, para. 1.).
Desplanques teaches viscometric results clearly indicate that the extend of interactions between both gums is governed by their structural and chemical characteristics (See p. 409, col. 2, para. 1.).  
Desplanques teaches viscosity is mainly governed by the xanthan gum structures while the droplet size depends on the acacia gum AGP content. Indeed the higher the pyruvate xanthan rate the thicker the emulsion, while the higher the acacia gum AGP content the better the o-w interface stabilization (See p. 409, col. 2, para. 1.).  
Regarding the relative amounts of gums, Desplanques teaches the relative amount acacia gum being greater than the amount of xanthan gum (See p. 402, col. 2, para. 1+.).  This relative relationship is the same as claimed.
It would have been obvious to a person having ordinary skill in the art at the time of filing to select relatively more acacia gum than xanthan gum as taught by Desplanques to provide the desired viscometric properties.  Regarding the specific amounts of gums, it would have been obvious and within Tewnion (‘056) and Desplanques before them to select effective amounts of gums to provide a composition with desired viscometric properties.

Regarding being substantially free of nut component(s), it is noted that none of Tewnion’s (‘056) formulations include the presence of nuts and nowhere in the application are nuts mentioned, thus, it would have been obvious that Tewnion’s (‘056) formulations do not include nuts and there is no obvious reason to include.  Tewnion (‘056) expressly addresses avoiding allergens which are known to be present in some nuts like peanuts (See para. 2.).
Regarding the claimed amount of sugar, Tewnion (‘056) expressly teaches “any suitable percentage” of sugar can be included (See para. 40.).  It thus would have been obvious to a person having ordinary skill in the art if a consumer preferred to have less sugar because they do not like the taste of beverages that are highly sweet or they have diabetes which is unhealthy for them consuming high quantities of sugar or they prefer to consume lesser amounts of sugar then it would have been obvious to provide a beverage with a lesser amount of sugar.  However, if a person prefers the taste of high sugar beverages if added to bitter coffee or requires a diet high in sugar because they are very physically active then it would have been obvious to provide a beverage with suitably more sugar. Thus, it would have been obvious that the amount of sugar addition would have been obvious as it would be within the “any suitable percentage” as taught by Tewnion (‘056).
Regarding the pH, it is noted the claimed range is very broad and covers nearly every conceivable value for this type of composition.
Since Tewnion’s (‘056) composition does not require plant protein and Desplanques teaches viscosity enhancement by a synergistic mechanism by combining acacia gum (GA)-xanthan gum (GX) (See p. 409, col. 2, para. 1.) there is no need to provide a strongly acidic composition.  Thus, a naturally Tewnion (‘056) in view of Desplanques.
It would have been obvious to a person having ordinary skill in the art at the time of filing since  Tewnion’s (‘056) composition in view of Desplanques is substantially the same/similar as Applicant claims and for the same/similar use it would also have the same pH.  Making any adjustments in the composition would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a composition that is suitable for its intended use.
Regarding the droplet size, it would have been obvious the components of Tewnion’s (‘056) beverage would have the same or substantially similar properties as the ingredients are generally the same or similar as disclosed by Applicant and usable in the same/similar general ways.  Making any adjustments in processing, formulation and selection would have been within the skill set of a person having ordinary skill in the art to provide a beverage with desirable taste, mouth feel and shelf-life.
Regarding Claim 25, Tewnion (‘056) teaches wherein the xanthan gum (See paras. 16, 24 and 39, any suitable amount.), however, fails to expressly describe wherein the xanthan gum is present in an amount from 0.02% to 0.04% by weight.
Applicant does not set forth any non-obvious unexpected results for selecting any specific amount over another. 
It would have been obvious to a person having ordinary skill in the art at the time of filing to select relatively more acacia gum than xanthan gum as taught by Desplanques to provide the desired viscometric properties.  It would have been obvious and within the skill set of a person having ordinary skill in the art with Tewnion (‘056) and Desplanques before them to select effective amounts of gums to provide a composition with desired viscometric properties.
Regarding Claim 26, Tewnion (‘056) teaches wherein the vegetable oil is coconut oil (See paras. 16-17.)
Regarding Claim 27, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose the composition being substantially free of non-grain protein.
Tewnion (‘056) teaches the addition of protein-based supplements being optional (See para. 22.).  Since optional means the protein does not have to be added, it would have been obvious not to include protein as it is expressly not required.
Regarding Claim 28, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose the composition being substantially free of protein.
Tewnion (‘056) teaches the addition of protein-based supplements being optional (See para. 22.).  Since optional means the protein does not have to be added, it would have been obvious not to include protein as it is expressly not required.
Regarding Claim 29, Tewnion (‘056) teaches wherein the composition is substantially free of lecithin (See claims 10 and 21.).
Regarding Claim 30, Tewnion (‘056) teaches the composition discussed above, however, fails to expressly disclose being substantially free of buffering agent(s)
Tewnion’s (‘056) formulations do not include the presence of buffering agent(s) and nowhere in the application are buffering agent(s) mentioned, thus, it would have been obvious that Tewnion’s (‘056) formulations do not include buffering agent(s) and there is no obvious reason to include.  
Regarding Claim 31, Tewnion (‘056) teaches the composition being a dairy-free plant-based composition (See Abs. and paras. 2-3, 10-11 and 16.).
Regarding Claims 32 and 33, Tewnion (‘056) teaches wherein the composition is contained in a sealed container that has a volume of up to 25 mL (See para. 34, 3-20 fluid ounces.).
Claims 2-3, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tewnion et al. (US 2012/0040056) in view of Desplanques et al., Impact of chemical composition of xanthan and acacia gums on the emulsification and stability of oil-in-water emulsions, Food Hydrocolloids, Volume 27, Issue 2, June 2012, Pages 401-410 and Rousset et al. (US 2020/0236981).
Tewnion (‘056) teaches the creamer discussed above including pea protein (See para. 22.), however, fails to expressly state the cereal includes an oat component.
Rousset (‘981) teaches a dairy free coconut-based creamer (See Abs., paras. 60-61 and 64 and Example 1.) largely similar to the creamer taught by Tewnion (‘056) including a pea protein or alternatively a cereal including an oat component to provide a creamer beverage that is free of artificial additives with a pleasant mouthfeel while masking the bitterness and astringency of a beverage (See paras. 6-7 and 61-62 and claims 1 and 6.).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to substitute a known oat protein as taught by Rousset (‘981) for another pea protein in Tewnion (‘056) in order to provide a creamer beverage that is free of artificial additives with a pleasant mouthfeel while masking the bitterness and astringency of a beverage.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 8+ of Applicant’s Paper filed 11/8/2021.) regarding the types of gums, it is noted as discussed above that Desplanques teaches acacia gum, that is an exudate from the Acaia Senegal tree (See p. 402, para. 2.), and xanthan gum known to be used as mixtures classically used for food emulsions to take the benefit of thickening and emulsifying properties of xanthan and acacia gums respectively (See p. 402, para. 3.).
In response to Applicant’s arguments (See p. 9+ of Applicant’s Paper filed 11/8/2021.) regarding the pH, it is noted as discussed above since Tewnion’s (‘056) composition does not require plant protein and Desplanques teaches viscosity enhancement a synergistic mechanism by combining acacia gum (GA)-xanthan gum (GX) (See p. 409, col. 2, para. 1.) there is no need to provide a strongly acidic composition.  Thus, a naturally mildly acidic composition would have been obvious based on the Tewnion (‘056) in view of Desplanques.  It would have been obvious to a person having ordinary skill in the art at the time of filing since  Tewnion’s (‘056) composition in view of Desplanques is substantially the same/similar as Applicant claims and for the same/similar use it would also have the same pH.  Making any adjustments in the composition would have been within the skill set of a person having ordinary skill in the art at the time of filing to provide a composition that is suitable for its intended use.
The limitations of the amended/new claims are discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/BRENT T O'HERN/Primary Examiner, Art Unit 1793                                                                                                                                                                                         November 12, 2021